IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                             :   No. 139 DB 2021 (No. 71 RST 2021)
                                             :
KATHLEEN LAURA KRANINGER                     :   Attorney Registration No. 210223
                                             :
PETITION FOR REINSTATEMENT                   :
 FROM INACTIVE STATUS                        :   (Out of State)


                                        ORDER


PER CURIAM


       AND NOW, this 18th day of November, 2021, the Report and Recommendation of

Disciplinary Board Member dated November 8, 2021, is approved and it is ORDERED

that Kathleen Laura Kraninger, who has been on Inactive Status, has demonstrated that

she has the moral qualifications, competency and learning in law required for admission

to practice in the Commonwealth, shall be and is, hereby reinstated to active status as a

member of the Bar of this Commonwealth. The expenses incurred by the Board in the

investigation and processing of this matter shall be paid by the Petitioner.